Title: To Benjamin Franklin from Antoine-Jean Amelot de Chaillou, 12 April 1783
From: Amelot de Chaillou, Antoine-Jean
To: Franklin, Benjamin


A Vlles. ce 12 avril 1783
J’ai reçû, Monsieur, La Médaille que vous avés eû la bonté de m’envoier, je suis trés sensible à cette marque d’attention de votre part, je vous prie d’en agréer mes sincéres remercimens et Les assurances, de la parfaite considération avec laquelle j’ai Lhonneur d’être, Monsieur, votre trés humble et trés obeissant serviteur
Amelot
M. Franklin a Passy
